Citation Nr: 1450786	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-01 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as a stomach disorder, due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant (Veteran) served on active duty from August 1988 to July 1995 and active duty for training (ACDUTRA) from November 1995 to April 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for GERD, claimed as a stomach disorder, due to undiagnosed illness.  

In June 2013, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of that hearing is of record in the Veteran's Virtual VA file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The appellant claims that he has a stomach disorder that is the result of his Southwest Asia service.  He stated that he had been undiagnosed for the disorder for 6 years, and that later he was told he had GERD.  

Initially, it is important to note that the appellant is deemed a Persian Gulf War if he had active service in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.  A response to A Request for Information form indicates that there is no evidence in the appellant's file to substantiate his service in Southwest Asia.  His DD 214 indicates, in pertinent part, that he received a Southwest Asia Service Medal.  However, it also indicates that he has no foreign or naval service.  At this point, the appellant's Persian Gulf service has not been verified.  It is important to obtain the appellant's personnel file in order to determine his status as a Persian Gulf Veteran.  

Additionally, the appellant has not been examined to determine whether GERD or a stomach disorder, diagnosed or not, is related to his military service.  He has been diagnosed with GERD and hiatal hernia.  A VA examination and opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the appellant's personnel file for his service from August 1988 to July 1995 and associate those records with the claims folder.  

2.  Following completion of the above, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any stomach disorder present, to include GERD, hiatal hernia and any undiagnosed illness.  A complete history should be obtained by the Veteran.  All indicated studies should be performed.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any stomach disorder, to include GERD, hiatal hernia and any undiagnosed illness, had its onset during the appellant's service, to include service in the Persian Gulf, if verified, or is otherwise etiologically related to his active service.  

A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  After completing the above action, and any other development deemed necessary, the claim should then be readjudicated.  If the determination remains unfavorable to the appellant, the RO should issue a supplemental statement of the case to the appellant and his representative.  An appropriate period of time should be allowed for response by the appellant and his representative.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

